Citation Nr: 9927693	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a fracture of the left ankle.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active naval service from July 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for residuals 
of a fracture of the left ankle, assigning a 10 percent 
disability rating; and granted service connection for 
residuals of a laceration on the right hand, assigning a non-
compensable disability rating.  

In March 1997, the veteran filed a Notice of Disagreement 
(NOD) with the January 1997 rating decision, and asserted 
that he was entitled to higher ratings for both disabilities.  
However, in his October 1997 substantive appeal, he asserted 
only that he was entitled to a rating in excess of 10 percent 
for his residuals of a fracture of the left ankle.  
Therefore, this is the only issue that has been certified for 
appellate review.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in May 1999.  He and his representative 
addressed only the issue as to the left ankle at the hearing.  
In a June 1999 decision, the hearing officer, with express 
consideration of the veteran's complaints of pain, granted a 
20 percent rating for his residuals of a fracture of the left 
ankle.  The hearing officer concluded that a rating in excess 
of 20 percent, on either a schedular or extraschedular basis, 
was not warranted.  The veteran continued his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's residuals of a fracture of the left ankle 
are characterized by moderate limitation of motion, with pain 
and swelling on use.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the left ankle, from the date of 
the veteran's original claim for compensation, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records demonstrate that the veteran 
fractured his left ankle in May 1996.  He underwent an open 
reduction and internal fixation.  Shortly thereafter, he was 
discharged from service.  

At a VA general medical examination in December 1996, it was 
noted that the veteran fractured his left ankle in service.  
The clinical impression was status post ankle fracture 
involving the tibia and fibula, with decreased motion and 
persistent swelling.  

At a VA orthopedic examination in December 1996, the veteran 
reported that he was jumping on a trampoline when his left 
ankle turned both ways and he heard a pop.  He underwent 
surgery to repair the ankle fracture.  Since his discharge 
from service, he has had discomfort at the lateral malleolar 
area of the left ankle.  He also experienced some stiffness, 
and dorsiflexion caused soreness.  Clinical evaluation 
revealed mild swelling at the left ankle.  The transmalleolar 
circumference on the right ankle was normal at 11 inches; on 
the left ankle it was 11.5 inches.  Dorsiflexion of the left 
ankle was to 20 degrees; plantar flexion was to 30 degrees; 
and inversion and eversion were to 20 degrees.  The dorsalis 
pedis and posterior tibial pulses were intact.  Sensation was 
also intact.  The examiner noted that the veteran favored the 
left leg slightly.  He was able to get on his toes and heels 
with some difficulty.  Squatting caused him to favor the 
right leg and unload the left.  There was a five inch scar on 
the lateral aspect of the left malleolus.  X-rays revealed an 
old fracture involving the distal fibula which was transfixed 
by a side plate and multiple screws.  The clinical impression 
was degenerative arthritis of the left ankle, status post 
tibia-fibula fracture with plating, with persistent swelling 
and restricted motion.  

At a personal hearing before a hearing officer at the RO in 
May 1999, the veteran testified that he had six to eight 
screws and a metal plate in his left ankle.  He related that 
he had increased pain, stiffness, and swelling with activity.  
In addition, the disability affected his employment because 
he had difficulty going up and down a ladder.  He took 
Naprosyn for the pain, but did not seek regular treatment.  
He requested additional compensation for the pain and 
discomfort.  

At a VA orthopedic examination in June 1999, the veteran 
complained of left ankle pain and swelling.  He related that 
he was unable to jump or run.  He was employed as a 
construction worker, and his left ankle pain caused 
difficulty on the job.  In addition, the pain was increasing.  
Clinical evaluation revealed that there was swelling and 
deformity of the left ankle.  Dorsiflexion of the left ankle 
was to 20 degrees; plantar flexion was to 30 degrees; and 
inversion and eversion were to 20 degrees.  The veteran was 
able to stand on his heel and his toes.  X-rays showed an old 
fracture involving the left distal fibula transfixed by a 
side plate and multiple screws.  There was evidence of bony 
fusion in the interosseous aspect of the distal portion of 
the tibia and fibula.  The diagnosis was degenerative 
arthritis of the left ankle with restricted motion and 
swelling.  





II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims has 
held that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Arms v. 
West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

The Board recognizes that the United States Court of Veterans 
Appeals recently held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for service connection and disability compensation for 
residuals of a fracture of the left ankle has remained in 
appellate status since he filed an NOD as to the initial 
decision on his original claim.  Fenderson v. West, 12 
Vet.App. 119, 125-26 (1999).  Under the Court's holding in 
the latter case, a veteran may assert that his condition at 
the time of his original claim was worse than it was at a 
later stage of his appeal, and, where the record warrants it, 
VA may assign "staged ratings" to reflect different levels 
of disability during the pendency of the claim.  Accordingly, 
our analysis of this case takes the Fenderson decision into 
account.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability;
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  . . .  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, it was noted that such a separate rating 
must be based upon additional disability.  Where a knee 
disorder is already rated under DC 5257, the veteran must 
also exhibit limitation of motion under DC's 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, the 
General Counsel noted that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The rating decisions in the claims file reflect that the 
veteran's left ankle disability is, at present, evaluated 
under the provisions of Diagnostic Codes (DC) 5262 and 5271 
of VA's Schedule for Rating Disabilities, at 38 C.F.R. 
§ 4.71a.  DC 5262 pertains to "impairment of the tibia and 
fibula."  Malunion of the tibia and fibula, with moderate 
knee or ankle disability is assigned a 20 percent disability 
rating.  Malunion of the tibia and fibula, with marked knee 
or ankle disability warrants a 30 percent disability rating.  
DC 5271 pertains to "limitation of motion of the ankle."  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Moderate limitation 
of motion of the ankle is assigned a 10 percent disability 
rating.  Marked limitation of motion of the ankle warrants a 
20 percent disability rating.  This is the maximum rating 
available under that code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

Ankylosis of the ankle, in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees warrants a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  Full range of motion of the 
ankle is measured from 0 degrees to 20 degrees dorsiflexion, 
and 0 degrees to 45 degrees in plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Initially, the Board notes that DC's 5262, 5270 and 5271 all 
involve limitation of motion of the ankle.  Therefore, a 
separate rating for the veteran's degenerative arthritis of 
the left ankle may not be granted.  See VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  

The Board finds that the veteran's residuals of a fracture of 
the left ankle are most appropriately rated under DC 5271 
since there is no evidence of malunion of the tibia and 
fibula, and it is not shown that the joint is ankylosed.  
However, the Board also finds that a rating in excess of 20 
percent for this disability may not be assigned.  At the most 
recent VA examination in June 1999, clinical evaluation 
revealed some swelling and deformity of the left ankle.  
However, the veteran exhibited plantar flexion of the left 
ankle to 30 degrees, dorsiflexion to 20 degrees, and 
inversion and eversion to 20 degrees.  In addition, X-rays 
did not demonstrate any significant abnormalities.  Based on 
these findings, the Board concludes that the veteran's ankle 
motion would only be considered moderate under DC 5271, 
thereby warranting only a 10 percent disability rating.  

In light of the veteran's complaints of pain and discomfort, 
the hearing officer, in his decision of June 1999, considered 
DeLuca, supra, and the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and found that, under 38 C.F.R. § 4.7, the veteran was 
entitled to the next higher rating of 20 percent.  Having 
reviewed the claims file, we agree with the hearing officer 
that the impact of the veteran's pain upon his ability to 
undergo the rigors of his employment justifies a disability 
evaluation higher than that supported strictly by the 
objectively reported findings on examinations.  We do not, 
however, discern that the level of pain and discomfort 
supports yet a higher evaluation at this time.  In view of 
the evidentiary record before us, it is the Board's judgment 
that the 20 percent rating currently assigned best reflects 
the veteran's service-connected residuals of a fracture of 
the left ankle, from the time of his discharge from service 
to the present.  

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his left ankle 
disability, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his 
disability.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim and, 
therefore, a rating in excess of 20 percent for residuals of 
a fracture of the left ankle is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a left ankle disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

